                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                 EUGENE DIVISION



JEFF MADSEN,                                                 Case No. 1:16-cv-02170-MK
                                                                                ORDER
             Plaintiff,

      V.

JOHN HARRIS doing business as
Business Partner Services,

             Defendant.

AIKEN, District Judge:

      Magistrate    Judge    Mustafa        Kasubhai   has   filed   his   Findings   and

Recommendation ("F&R") (doc. 75) recommending that plaintiffs' Motion for

Summary Judgment (doc. 73) be denied. This case is now before me. See 28 U.S.C.

§ 636(b)(l)(B) and Fed. R. Civ. P. 72(b).

      When either party objects to any portion of a magistrate judge's F&R, the

district court must make a de nova determination of that portion of the magistrate

judge's report. See 28 U.S.C. § 636(b)(l); McDonnell Douglas Corp. v. Commodore

Business Machines, Inc., 656 F.2d 1309, 1313 (9th Cir. 1981), cert denied, 455 U.S.


Page 1 - ORDER
920 (1982). Plaintiff has filed timely objections (doc. 77) to the F&R. Defendant has

filed not response. Thus, this Court reviews the F&R de nova.

      Having reviewed the objections as well as the entire file of this case, the

Court finds no error in Magistrate Judge Kasubhai's F&R. Thus, the Court adopts

the F&R (doc. 75) in its entirely.    Accordingly, plaintiffs Motion for Summary

Judgment (doc. 73) is DENIED.

      It is so ORDERED.

      Dated this 30th day of September, 2019.




                                       Ann Aiken
                               United States District Judge




Page 2 - ORDER
